DETAILED ACTION
Reasons for Allowance
1.	The following is an examiner’s statement of reasons for allowance:  Upon close review of the claims, the prior arts of record and applicant’s remarks it appears that the allowance of claims 1, 3-10 and 13 is appropriate. The prior arts of record fails to teach that an audio speaker comprising: an array of speaker components vertically aligned and curvilinearly mounted within the internal space, said array extending continuously up from the bottom edge of the opening and terminating below the circular top edge of the opening; a curvilinear ribbon tweeter array located over the array of speaker components and extending continuously up from the bottom edge of the opening and terminating above the array of speaker components, wherein the area of the tweeter array above the array of speaker components comprises constant coverage of near-field listening areas; and a curvilinear laminar flow grill system extending over the ribbon tweeter array as claimed in claim 1. Regarding claim 10, it recited curvilinear laminar flow grill comprising a multi-layer, sandwich grill system having an external perforated grill, an internal layer of weather-resistant fabric, an internal layer of reticulated foam, and an internal layer of hydrophobic cloth.
Therefore the prior arts do not meet the requirements of the claimed invention as recited in the broad claims respectively since there is no suggestion to render obviousness in combination or individually to teach the limitations as claimed. For the above reason, independent claims 1 and 10 are allowed.
Claims 3-10 are allowed for their dependency from independent claim 1.
Claim 13 is allowed for their dependency from independent claim 10.
2.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELICA M MCKINNEY whose telephone number is (571)270-3321.  The examiner can normally be reached on 9AM-5PM EST M-F. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on (571)272-7574.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/FAN S TSANG/Supervisory Patent Examiner, Art Unit 2653